UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROL]

 

AMRO ELSAYED & LOLA SALAMAH (H/W)

Plaintiffs, 1:18-CV-01045

VS.

FAMILY FARE LLC., and M. M. FOWLER INC.,
and LEE BARNES, Jr., individually and as President
of FAMILY FARE LLC., and M. M. FOWLER
INC., and DONALD PILCHER, individually.

Nee ee ee ee eS”

Defendants.

PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
59(e) MOTION TO ALTER OR AMEND A JUDGMENT
AND THEIR 59(a)(2), 60(b) MOTION FOR NEW TRIAL
(Further Action After a Nonjury Trial)

Pursuant to Local Rule 7.2, Plaintiffs respectfully submit this memorandum in
support of their 59(e), 59(a) and 60(b) Motions, and pray the Court for relief and a new
trial (Further Action After a Nonjury Trial) on the grounds of: (1) granting the motion is
necessary to prevent manifest injustice; (2) there is a clear error of law concerning the
ground of dismissing Plaintiffs’ claim; (3) opposing party's counsel misrepresented the
law; (4) Plaintiffs' failing to cite rebuttable cases is excusable neglect; and, (5) "other

reason that may justify relief."

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 1 of 21
STATEMENT OF THE CASE

Plaintiffs commenced this lawsuit as pro se on December 26, 2018, for several
counts. Following Defendants Motions for Judgment on the Pleading and Motion for
Summary Judgement, this Court dismissed all of Plaintiffs’ claims except their claim for
Unfair and Deceptive Trade Practices Act and wrongful eviction by self help-forcible
eviction. In a bench trial, the Court granted Defendants' 52(c) Motion for Partial Finings
and dismissed Plaintiffs! remaining claims on the grounds that Plaintiffs lack standing,
and their business entity, ALMY, LLC has only the standing for forcible eviction and
UDTPA claims.

STATEMENT OF THE FACTS

At trial, Plaintiffs produced evidence which established that on November 30,
2018, without prior notice, Defendant Pilcher arrived at the Reynolda Road Family Fare
store early in the day and confiscated the safe key and collected the cash from inside the
office. Later on that day, Plaintiff Salamah was notified by Donald Pilcher to go to the
Reynolda store for a meeting. Additionally, an inventory auditing company was called
upon the store to make a final audit to count the entire inventory of the store. Upon
Salamah’s arrival later in the afternoon, Pilcher handed Salamah a termination letter, a
waiver of rights, and a portion of the franchise and lease agreement. Plaintiff Salamah
objected immediately to the eviction. Upon Salamah’s objection, Pilcher indicated that if
Plaintiff Salamah did not leave, he would remove her by force. Salamah called Plaintiff

Elsayed to come to the store for protection from being forcibly evicted. Both Plaintiff

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 2 of 21
Elsayed and Plaintiff Salamah were humiliated and degraded by Pilcher. Pilcher inferred
that the Plaintiffs were thieves and convinced the Police Officer of the same.

Over the course of the entire eviction that night, both Plaintiff Salamah and
Plaintiff Elsayed objected to the eviction several times and asked for an attorney or a
court order. When Plaintiffs were told to gather their belongings and leave, they were
only allowed to grab most of the paperwork in the office, but no other belongings. When
Plaintiffs requested their business equipment, Donald Pilcher refused to allow Plaintiffs
their rightfully owned equipment. Plaintiffs were demanded to leave the equipment in the
store. For an innumerable amount of times throughout the eviction, both Pilcher and the
Police Officer indicated that Pilcher, not Plaintiffs, would be responsible for the money
and inventory inside the store. In fact, it was the Plaintiffs who requested that Pilcher
count the money in the store in front of the police officer. During the trial both Plaintiffs
demonstrated that they suffered emotional distress and financial hardships as a result of
Defendants’ tortious act.

Moreover, Plaintiffs and Defendants stipulated evidence that demonstrated
Plaintiffs’ possession and occupation of the store was lawful and peaceable at the time of
the forcible eviction. In the initial pleading, Plaintiffs raised their claim for Wrongful
Self-Help Forcible Eviction which is an action for tort, and not a breach of contract

claim. [ECF No.1 at 35}

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 3 of 21
QUESTIONS PRESENTED
I. Whether a relief from judgment and a new trial are necessary to prevent manifest

injustice.

Il. Whether it is a clear error of law in determining that Plaintiffs do not have
standing.

Il. Whether the opposing party's misrepresentation or misconduct is sufficient for
relief.

IV. Whether Plaintiffs' failing to cite a case to rebut that opposing party's
misrepresentation of the law is excusable neglect for a relief.

ARGUMENT

I. There is a Clear Error of Law in Ruling that Plaintiffs Lack Standing

(1) Plaintiffs have Standing that Entitle them for Recovery in the Forcible Action
Claim

Action of forcible eviction has been raised in North Carolina courts for many
years. Since the 1800’s, the action has been named a forcible entry and detention. See
Adam's Ex'rs. v. Robeson, 5 N.C. 392, 393 (1810). ("A forcible entry and detainer is an
injury of both a civil and criminal nature.") See also State v. Johnson, 18 N.C, 324, 326
(1835). (A person who has a lawful title of the land may "not take possession with strong
hand, nor with multitude of people, but only in a peaceable and easy manner".) A person
committing forcible entry was subject to civil liability and criminal charge per statute.
See Mosseller v. Deaver, 106 N.C. 494, 11 S.E. 529, 530 (1890) ft No.1 Citing Code N.

C. § 1028. See also N.C.G.S. § 14-126 Repealed 1987, and State v. Blackmon, 36 N.C.

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 4 of 21
App. 207, 210, 243 S.E.2d 417, 419 (1978). There have been many instances where a
possessor of land, who may or may not have had title to the land, has been wrongfully or
unlawfully evicted. A plaintiff who had the peaceable possession is entitled to recover at
least nominal damages for the trespass. A plaintiff "is entitled to recover damages for any
injury inflicted upon his person, his furniture, his tools, and even his house, if it is a
fixture only." Mosseller v. Deaver, at 530 "There may also be awarded exemplary damage
if the unlawful act be done in a wanton and reckless manner." /d. In these instances the
courts have awarded nominal, compensatory, and punitive damages based upon the
injuries sustained by the wronged party. Jd. When a landowner enters on the land
forcibly, and ejects a person who is in actual possession without title, the latter can, in an
action of damages for forcible entry and detainer against the owner, recover only nominal
damages for the entry. Jd At common law, an owner of land who had been evicted by
paramount title, was at the very least entitled to nominal damages, even where he had
suffered no actual injury. See Higgins v. Dail, 61 A.2d 38, 40 (D.C. 1948), (The law
presumes that some damages followed from invasion of tenant's right by unlawful
eviction). In most jurisdictions, nominal damages are recoverable even when the eviction
is by paramount title. Thorley v. Pabst Brewing Co., 179 F. 338 (2nd Cir. 1910).

More than hundred years ago, North Carolina Common law established that a
plaintiff who was not a recent trespasser or intruder has a standing to bring an action for a
forcible ion Mosseller v. Deaver, at 530. Most other states have more restricted rules
against forcible eviction. For instance, in Virginia and South Carolina, even trespassers

have standing for forcible eviction action. See Olinger v. Shepherd, 53 Va. 462 (1855)

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 5 of 21
("In a proceeding for an unlawful entry or detainer, if the defendant has entered
unlawfully, the plaintiff is entitled to recover without any regard to the question of his
right of possession"). See also, Vance v. Ferguson, 101 S.C. 125, 85 S.E. 241 (1915).
(The Court held, "One in possession of a burial lot, suing for defendant's forcible entry
and detainer thereof, was entitled to stand on her possession without proof of title.)

What is more, the Fourth Circuit, in an action against the United States for
forcible eviction held that even if a plaintiff's possession is unlawful to the land,
plaintiff's "objection to initial incursions onto and subsequent occupation of the property
[is sufficient to] rendered the [entrant's] actions forceful and actionable under North
Carolina law." Dunbar Corp. v. Lindsey, 905 F.2d 754, 758 (4th Cir. 1990).

Plaintiffs are unable to find a single case, where a court in any state, had ever held
that only the named tenant on the lease agreement has standing to bring an action for
forcible eviction. All state courts agree to a common element that a plaintiff whose
possession and presence on the land is lawful, actual and peaceable has standing to bring
an action for forcible eviction. See Daluiso v. Boone, 71 Cal. 2d 484, 486, 455 P.2d 811,
812 (1969). (A person in peaceable possession of real property may recover, in an action
sounding in tort, damages for injuries to his person and goods caused by the forcible
entry of one who is, or claims to be, the lawful owner or possessor and that the forcibly
entering defendant's title or right of possession is no defense to such action). The
"occupant of real property meaning one in the peaceable and undisturbed possession of
such lands.” Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004,

1038, 90 Cal. Rptr. 3d 453, 480 (2009). "A necessary predicate to a cause of action for

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 6 of 21
forcible entry is that the parties bringing action were in actual and peaceable possession
of the property." Frisco Joes, Inc. v. Peay, 558 P.2d 1327 (Utah 1977). "Even though the
plaintiff was a trespasser, the defendant had no right to forcibly evict him." Parsons v,
Missouri Sav. Bank & Tr. Co., 114 S.W.2d 203, 206 (Mo. App. 1937). D.C. court also
held that a full tenancy is not required to maintain standing. In Gregorio v. Hoover, the
Court found that a church's district changing the locks on certain church buildings to
prevent a former minister access to those buildings was a sufficient act to maintain
standing for a wrongful eviction claim, even if there is no lease that would give him a
right to use or occupy the property. Gregorio v. Hoover, 238 F. Supp. 3d 37, 54 (D.D.C.
2017). Gregorio Court held that "something less than some sort of tenancy" is
sufficient. Jd. No court has ever held that only the named tenant on the lease agreement
has the sole standing for a forcible eviction claim.

Moreover, New York common law permits a landlord for peaceable (not forcible
self-help eviction) similar to North Carolina. However, in New York, non tenants have
standing for forcible eviction. See Almonte v. City of New York, 166 Misc. 2d 376, 377,
636 N.Y.S.2d 261 (App. Term 1995) (Forcibly evicted "nontenants" have a standing for a
cause of action.). See Also P & A Bros., Inc. v. City of New York Dep't of Parks &
Recreation, 184 A.D.2d 267, 269, 585 N.Y.S.2d 335, 336 (1992). ("nontenants" may be
removed summarily so long as it is done without violence.). In Connecticut, a plaintiff,
whose son was the named lessee on the lease agreement, brought causes of action of
forcible eviction. Sethi v. Yaglidere, No. CV0440030348, 2009 WL 2963283, at *2

(Conn. Super. Ct. Aug. 24, 2009), affid sub nom. Sethi v. Yagildere, 125 Conn. App. 902,

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 7 of 21
10 A.3d 52 (2010). The defendant argued the plaintiff is not the proper party to bring a
wrongful eviction action and that the plaintiff lacks standing, as there was never a
landlord/tenant relationship between the parties, and there was no written lease between
the parties. Jd. at *7. Seth's Court held that for a plaintiff to prevail, it must be shown that
he was in actual possession at the time of the defendant's entry, and the Court held the
plaintiff has standing thereon. Jd. at *9.

In this case, both Plaintiffs were lawfully the possessors and the occupants of the
Reynolda Family Fare store. The Defendants never argued that Plaintiffs were
trespassers. Plaintiff Salamah was at the Reynolda store when the eviction happened
because Defendant Pilcher deceptively requested her appearance for a meeting. It was
reasonable and foreseeable for Plaintiff Elsayed to be present at the store when the
forcible eviction occurred. Elsayed had always worked at the store during the weekend
and if it were not for preparing for his final exams, he would have been working at the
store that day. It was foreseeable and reasonable for Pilcher to anticipate that Elsayed
would rush to the store when he threatened Salamah to be physically removed by force.
Both Plaintiffs’ presence at the store when they were forcibly evicted was lawful and
peaceable. Therefore, under any law, both Plaintiffs have standing and they are the actual
party in interest for the self-help forcible eviction under the claim of wrongful eviction.

Defendants’ counsel argued that only the tenant may have standing for forcible
eviction. The argument is misleading per se. A tenant is well defined in the common law.
"Tenant means the possessor or the occupant of the land. Someone who holds or

possesses lands or tenements by any kind of right or title." TENANT, Black's Law

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 8 of 21
Dictionary (11th ed. 2019). "A tenant is one who occupies land or the premises of another
in subordination to the other's title, and with his assent, express or implied" Jn re Wilson's
Estate, 349 Pa. 646, 649, 37 A.2d 709, 710 (1944). "[T]he word ‘tenant’ is derived from
the Latin ‘teneo’ meaning to hold and is defined generally as meaning anyone who holds
or possesses land or tenements or who has the occupation or temporary possession of
‘such property, the title to which is in another. Town of Southington v. Francis, 159 Conn.
64, 71, 266 A.2d 387, 391 (1970). "Tenants without leases can raise a wrongful eviction
claim under the common law." Segreti v. Deiuliis, 193 A.3d 753, 757 (D.C. 2018). There
is no case or statute that has ever confined the word "tenant" to the limit of only the
person named on the lease agreement, in a forcible eviction action.

In their trial brief, Defendants don't dispute the fact that Plaintiffs have standing if
the forcible eviction is a tort action. There is no court that has ever held that a claim of
wrongful eviction for a self-help forcible eviction is a breach of contract. The
Restatement of law stated that a forcible eviction is a tort action. See Restatement
(Second) of Torts § § 88-95 (1965) (A tenant has a tort action against a landlord for
injuries to the tenant's person and goods caused by the landlord's forcible entry.) See also
Restatement (Second) of Property, Land. & Ten. §§ 14.1 &14.2 (1977). Also, see
generally 6 A.L.R.3d 177 (Originally published in 1966). Forcible wrongful eviction is
intentional torts where punitive damages are available. Robinson v. Sarisky, 535 A.2d
901, 906 (D.C. 1988); Oliver v. Mustafa, 929 A.2d 873, 875 (D.C. 2007). "California
recognizes the tort of wrongful eviction." Nativi v. Deutsche Bank Nat'l Tr. Co., 223 Cal.

App. 4th 261, 293, 167 Cal. Rptr. 3d 173, 200 (2014). "A forcible or other wrongful

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 9 of 21
ouster gives the tenant a tort action for damages for wrongful eviction." Ginsberg v.
Gamson, 205 Cal. App. 4th 873, 141 Cal. Rptr. 3d 62 (2012). "Courts will generally
enforce the breach of a contractual promise through contract law, except when the actions
that constitute the breach violate a social policy that merits the imposition of tort
remedies." Jd. In New York, "wrongful trespass or eviction of a tenant by a landlord
constitutes a tort and renders the landlord liable in damages for any loss the tenant may
suffer as a natural consequence of the wrongful act." Filby v. Gaden, 275 A.D. 847, 88
N.Y.S.2d 782 (1949). In Oklahoma, "forcible and wrongful eviction is a tortious conduct
and not just a breach of the rental contract." Main v. Levine, 189 Okla. 564, 118 P2252,
255 (1941). In Georgia, a "landlord who forcibly evicts a tenant without filing a
dispossessory action and obtaining a writ of possession is subject to damages in tort for
the wrongful eviction." Steed v. Fed. Nat. Mortgage Corp., 301 Ga. App. 801, 805, 689
S.E.2d 843, 848 (2009) citing Entelman v. Hagood, 95 Ga. 390, 392-393, 22 S.E. 545
(1895); Lanier v. Kelly, 6 Ga.App. 738, 739-740, 65 S.E. 692 (1909). Each and every
state has recognized the action which arises from self-help forcible eviction as a tort
cause of action. In the nineteenth century, North Carolina recognized forcible eviction as
a tort action. See Mosseller v. Deaver, at 530. The Fourth Circuit linked forcible
eviction to the old common law trespass tort and held that a person who has standing for
trespass cause of action has the same standing for forcible eviction. See Dunbar Corp. v.
Lindsey, at 758.

Even if the Court is not persuaded by the above argument, and finds that the LLC

is the sole and only real party in interest to prosecute for the forcible eviction claim, both

10

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 10 of 21
Plaintiffs have a third party standing for intentional tort committed against the LLC. See
Restatement (Second) of Torts § 99 (1965) (Liability to Third Person), ("An act which is
privileged for the purpose of taking possession of land subjects the actor to liability to a
third person for any harm unintentionally done to him only if the actor realizes or should
realize that his act creates an unreasonable risk of causing such harm.") Even if the harm
was unintentionally done to Plaintiffs, they have standing for recovery because
Defendants realized, or should have realized, that by humiliating and embarrassing
plaintiffs, then forcibly evicting them without prior notice creates the risk of causing such
harm.

There is no Court that has ever held that the tenant named on the lease agreement
is the only real party in interest to have standing for a claim of self-help forcible eviction.
There is no court that has ever held that a plaintiff whose possession and occupancy of
the land is lawful and peaceable, and in which they were forcibly evicted, had no
standing for a forcible eviction claim. In light of the Fourth Circuit controlling authority,
both Plaintiffs have standing that entitled them to recovery for the tort self-help forcible

eviction under a wrongful eviction claim.

(2) Both Plaintiffs have Standing as Intended Third Party Beneficiaries

Even if the Court is not persuaded that forcible eviction is a tort action, and it is
merely a breach of contract, then both Plaintiffs have standing for this action as the
intended beneficiary. "The determining factor as to the rights of a third-party beneficiary

is the intention of the parties who actually made the contract. Raritan River Steel Co. v.
11

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 11 of 21
Cherry, Bekaert & Holland, 329 N.C. 646, 651, 407 S.E.2d 178, 181 (1991). Both
Plaintiffs were intended to benefit from the lease agreement. There is not a single
document that was ever directed to the LLC and did not include Plaintiff Salamah. The
Defendants' policy that only one member or one shareholder can be named on the
business entity is sufficient to warrant that at least Plaintiff Salamah was the intended

beneficiary of the agreement. Therefore, Salamah has standing.

(3) Both Plaintiffs have Statutory Standing for their Unfair Deceptive Trade
Practices Act Claim

Even if the Court is not persuaded with Plaintiffs' argument of standing in the
forcible claim, Plaintiffs have statutory standing to maintain their claim. This Court has
held that forcible eviction of a commercial tenant is within the North Carolina Unfair
Deceptive and Trade Practices Act. (ECF. No 97 at 34-37) The Court also found that
Defendants forcibly evicted Plaintiffs which was the proximate cause of Plaintiffs’
injuries, at trial. Plaintiffs’ claim was dismissed only on the grounds that Plaintiffs lacked
standing. N.C. Gen. Stat. 75.1-16 provides that "[i]f any person shall be injured or the
business of any person, firm or corporation shall be broken up, destroyed or injured by
reason of any act or thing.[..]" N.C.G.S. 75-16. The legislative language is clear to
include both Plaintiffs of this case. Pursuant to the statute language, the legislative intent
and the statute interpretation, both Plaintiffs have statutory standing for the UDTPA

claim.

3

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 12 of 21
Both Plaintiffs have statutory standing for the UDTPA claim. Even if the Court
finds that Defendants did not commit tort or a breach of contract, Plaintiffs retained their
UDTPA "any person" statutory standing. See Marshall v. Miller, 302 N.C. 539, 543, 276
S.E.2d 397, 400 (1981) (The legislative intent of the UDTPA is to remedy the plaintiff
and punish the defendant, even if the common law of contract or tort failed to do so.)
"Unfair and deceptive trade practices and unfair competition claims are neither wholly
tortious nor wholly contractual in nature and the measure of damages is broader than
common law actions." Sunbelt Rentals, Inc. v. Head & Engquist Equip., L.L.C., 174 N.C.
App. 49, 61, 620 S.E.2d 222, 231 (2005). “The measure of damages used should further
the purpose of awarding damages, which is to restore the victim to his original condition,
to give back to him that which was lost as far as it may be done by compensation in
money.” Richardson v. Bank of Am., N.A., 182 N.C. App. 531, 562, 643 S.E.2d 410, 429
(2007). "G.S. 75-1.1 creates a cause of action broader than traditional common law
actions." Bernard v. Cent. Carolina Truck Sales, Inc., 68 N.C. App. 228, 232, 314 S.E.2d
582, 585 (1984).

Both Plaintiffs are within the N.C.G.S. 75-16., "any person" definition. The statute
does not limit recovery for a person's business. The North Carolina Court of Appeals has
intentionally cited the phrase, "actual injury to the plaintiff or to his business" more than
forty times in different cases to illustrate that a plaintiff has standing for recovery of any
injury for himself or to his business. See Spartan Leasing Inc. v. Pollard, 101 N.C. App.
450, 461, 400 S.E.2d 476, 482 (1991) to Aesthetic Facial & Ocular Plastic Surgery Ctr,

PA. v. Zaldivar, 264 N.C. App. 260, 275, 826 S.E.2d 723, 733 (2019), review denied, 373

13

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 13 of 21
N.C. 173, 833 S.E.2d 625 (2019). The Fourth Circuit had cited the same in its
precedents. See Foodbuy, LLC v. Gregory Packaging, Inc., 987 F.3d 102, 121 (4th Cir.
2021). More than forty citations of "plaintiff_or to his business" demonstrates that a
plaintiff with UDTPA injuries has standing even if the injury was intended for his
business. In the present case, Plaintiffs have demonstrated evidence that the eviction has
injured them and their business. Both Plaintiffs suffered from emotional distress,
humiliation and embarrassment. Both Plaintiffs’ business was injured and destroyed by
Defendants ceasing the inventory, equipment and cash. Therefore, both Plaintiffs have
standing under the UDTPA.

Even if the Court is not persuaded by the argument of "any person" or "plaintiff or
to his business," both Plaintiffs have standing as "indirect purchasers." The North
Carolina Court of Appeals held "that by enacting the 1969 revisions to N.C.G.S. § 75-16,
the General Assembly clearly intended to expand the class of persons with standing to
sue for a violation of Chapter 75 to include any person who suffers an injury under
Chapter 75, regardless of whether that person purchased directly from the wrongdoer."
Hyde v. Abbott Labs., Inc., 123 N.C. App. 572, 577, 473 S.E.2d 680, 684 (1996). The
North Carolina Supreme Court held that "N.C.G.S. § 75-16 provides standing to any
person who suffers any injury, as well as for any business injury. Walker v. Fleetwood
Homes of N. Carolina, Inc., 362 N.C. 63, 68, 653 S.E.2d 393, 397 (2007). A mobile
home purchaser's daughter, for whom a mobile home was purchased, was an injured party
who had standing to bring unfair deceptive trade practices action against the builder for

defects in the home under statute providing the same language of “any person.” Jd. The

14

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 14 of 21
Third Circuit Court, in applying Pennsylvania’s UDTPA, which is similar to the North
Carolina one, held that a "roomer, who obtained a room through services of a local
community action agency, was a ‘purchaser’ of housing, such that he had standing to
bring a claim under Pennsylvania’s Unfair Trade Practices and Consumer Protection Law,
even if the contractual relationship existed between landlord and agency, rather than
landlord and roomer." Williams v. Kusnairs Bar & Tavern, 288 Fed. Appx. 847, 852 (3d
Cir. 2008). Even if no contractual relationship existed between Plaintiffs, they have an
"indirect purchaser" standing that entitles them to recovery for their UDTPA claim.

Under "any person," "plaintiff or to his business," or "indirect purchasers," both
Plaintiffs have standing for their UDTPA claim. The Defendants' Counsel omitted the
UDTPA statutes from his argument, and failed to cite any cases that may demonstrate to
the Court that Plaintiffs have no standing under the North Carolina General Statute

§75-16.

(4) The LLC not Named as a plaintiff on the Pleading is a "Failure to Prosecute in
the Name of The Real Party in Interest,""_and not, a Lack of “Standing"'

The Defendants’ Counsel's argument that the case should be dismissed on the
grounds that Plaintiffs have no standing and only their LLC has standing for this action is
defective as a matter of law. The Federal Rule of Civil Procedure 17 provides that, "[t]he
court may not dismiss an action for failure to prosecute in the name of the real party in
interest until, after an objection, a reasonable time has been allowed for the real party in

interest to ratify, join, or be substituted into the action." FRCP 17(a)(3). A plaintiff's
15

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 15 of 21
I.

business entity is a real party in interest for Defendants! argument. Defendants' using the
word, "standing" instead of, "real party in interest" had misled Plaintiffs. Defendants had
not raised any objection for not prosecuting in the name of the real party in interest. If
Defendants' raised such objection, which they did not, Plaintiffs should have been

awarded reasonable time to add the LLC to the case before dismissing the action.

The Opposing Party's Misconduct or Misrepresentation of the Law was Severe
Prejudice to Plaintiffs

Defendants' Counsel began the trial with an intention to mislead justice. In the
very beginning of the trial Counsel raised a hearsay objection for Defendant Pilcher's
deposition while he was testifying on the witness stand in an attempt to prevent
impeaching him. Then, Counsel produced Defendants Trial Exhibit 203 that were missing
essential pages to demonstrate the amount of the confiscated cash and the value of the
converted goods. Plaintiffs relied on the exhibit with missing pages in examining Pilcher.
Then, after Plaintiffs rested their case, Defendants' Counsel moved the Court for partial
finding pursuant to F.R.C.P 52(c). Defendants! Counsel made a frivolous argument,
misrepresented the law, and failed to cite controlling cases from the Fourth Circuit.

Defendants' Counsel argued that Plaintiffs have no standing because they were not
named on the agreement, and he also argued that Plaintiffs are not entitled to punitive
damages pursuant to the signed agreement. Counsel is using the agreement as a sword
and a shield by asking the Court to enforce the agreement on Plaintiffs, who he alleged,

are not part of the agreement. Counsel also misled justice by raising a contractual defense

16

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 16 of 21
for a tort claim. Counsel's frivolous argument had been made in courts many years ago,
did aa prevail, and was found not to be debatable. See Quong v. McEvoy, 70 Mont. 99,
224 P. 266, 267-68 (1924) (Forcible eviction sounds in tort and is not founded upon a
breach of the covenants of the lease. Main v. Levine, 189 Okla. 564, 118 P.2d 252, 255
(1941) (Forcible and wrongful eviction is tortious conduct not just breach of the rental
contract). Counsel cites cases where either the lease agreement was contractual breached
or where the plaintiff was not in the actual possession of premises when eviction
occurred. All cases that were cited in his argument are irrelevant and were produced to
mislead justice. Defendants' Counsel also misrepresented the law by alleging that the
Court should assess Plaintiffs’ case in properance of evidence for partial findings. The
allegation is entirely false and misrepresenting the law. Counsel failed to cite the
controlling law. "Rule 52(c) gives the district court discretion to decline to render any
judgment until the close of the evidence.” Martin v. Harris, 560 F.3d 210, 218 (4th Cir.
2009).

Moreover, Honorable Judge Eagles, the district Judge of U.S Middle District
Court, asked Counsel if there are any cases where courts found a person who is not
named in the lease had standing to bring an action for forcible eviction, Defendants!
Counsel responded that he could not find any. The case law, as mentioned above, is full
of cases where courts had held that not only the tenant named on the lease has standing
for wrongful action but any possessor and the occupant of the land. Counsel’s argument
was to mislead justice and prejudice to Plaintiffs.

Ill. A Judgment Relief and a New Trial are Necessary to Prevent Manifest Injustice
17

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 17 of 21
IV.

Plaintiffs, who were injured, damaged and destroyed by Defendants for many years,
were prejudiced by Defendants' conduct and misrepresentation of the law. Justice was
miscarried, a new trial and relief from the judgment is truly needed to prevent the
manifestation of injustice. Plaintiffs have been litigating for their rights for more than two
years. The litigation has financially depleted Plaintiffs, and the cost of appeal will add
more harm to Plaintiffs. Soon after the Court granted Defendants' 52(c) motion,
Defendants' Counsel emailed Plaintiffs requesting a bill of $350,000 in fees. (See Exhibit
A.) In the name of justice, Plaintiffs pray to the Court for relief from the judgment and to
be awarded a new trial.

Plaintiffs' Failing to Cite Rebuttal Cases is Excusable Neglect

Before granting Defendants' 52(c) Motion, the Court inquired whether Plaintiff
Elsayed had any precedent cases to rebut Defendants' Counsel’s allegation. Plaintiff
Elsayed admitted that he should have been better prepared and prays the Court to excuse
his neglect. On February 12, 2021, after the trial, Plaintiff Elsayed emailed Defendants’
Counsel William Cherry requesting him to correct his false statement of law which was
made to the Court by him. In his response, Counsel did not rebut that he made a false
statement of the law, but instead blamed Plaintiff Elsayed for not citing cases to rebut his
misrepresentation. Although Defendants' Counsel has intentionally and knowingly
misrepresented the law, Plaintiff Elsayed prays the Court to excuse his own neglect for
being unable to cite cases. The results of his neglect significantly prejudiced both

Plaintiffs.

18

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 18 of 21
CONCLUSION

Pursuant to North Carolina common law and its precedent cases, both Plaintiffs
have standing for their self-help forcible eviction of wrongful eviction claim. Also, both
Plaintiffs have standing pursuant to the Fourth Circuit controlling holding in Dunbar
Corp. v. Lindsey, 905 F.2d 754, 758 (4th Cir. 1990). Plaintifffs' claim arises in tort where
no contractual legal relationship is required for standing. Plaintiffs were tenants as the
common law defined the word "tenant." Plaintiffs have third party standing, if the court
already found that the tort was committed against their LLC. Plaintiffs have UDTPA
statutory standing pursuant to N.C.G.S 75-16. Defendants' Counsel misrepresented the
law and justice was miscarried, thereon. Granting the foregoing motion is necessary to
prevent a manifestation of further injustice. Therefore, Plaintiffs pray the Court to grant

their motion for relief from the judgment and grant them a new trial.

This is the 2nd day of March 2021.

tou Lopd

Amro Elsayed, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3153
amroelawady@gmail.com

it. jh

Lid Salamah, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3184
lolasalamah@gmail.com

 

19

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 19 of 21
CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

As reported by word processing software, the Plaintiffs certify that the foregoing

Brief complies with the applicable word limitation and does not exceed 6,250 words.

This is the 2nd day of March 2021.

20

ine Llouged

Amro Elsayed, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3153
amroelawady@gmail.com

SoM

 

Lola Salamah, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3184
lolasalamah@gmail.com

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 20 of 21
CERTIFICATE OF SERVICE

This is to certify that a copy of the Plaintiffs’ 59(b), 59(e) and 60(b) motions brief
has been filed manually with the Clerk of Court. A copy will be sent electronically by

CM/ECF of such filing to the following address:

William 8. Cherry HI
cherry@manningfulton.com

Jessica B. Vickers
vickers@manningfulton.com
MANNING, FULTON & SKINNER, P.A.
3605 Glenwood Avenue - Suite 500

Post Office Box 20389

Raleigh, North Carolina 27619

(919) 787-8880

(919) 325-4604

This the 2nd day of March, 2021.

Wwe Ghawged

Amro Elsayed, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3153
amroelawady@gmail.com

 

 

Ld4 Salamah, Pro Se
2615 Wyman Road
Winston Salem, NC 27106
949.735.3184
lolasalamah@gmail.com

21

Case 1:18-cv-01045-CCE-LPA Document 125 Filed 03/02/21 Page 21 of 21
